Title: [Diary entry: 28 May 1788]
From: Washington, George
To: 

Wednesday 28th. Thermometer at 60 in the Morning—70 at Noon and 68 at Night. In the Morning the Wind was at North, but it soon shifted to So. Wt. and blew very fresh, with clouds, and sprinklings of Rain. In the afternoon it shifted to No. Wt. Rid to the Ferry, Frenchs & Dogue run Plantations, and to the Brick yard. At the Ferry—Finshed this Morning replanting of Corn and began on the South Side of the field to plt. Potatoes between the Corn Rows. The Plows and harrows were at the same work, and for the same purposes as yesterday—a light harrow drawn by the two mules from Muddy hole was set to work (in addition) to day, to harrow after the Plows for Potatoes. At Frenchs—Finished Sowing the Buck Wheat but not harrowing it in. Nor will the ground (at least part of it) be well prepared having got too hard for the harrows to penetrate deep enough to stir up a sufficient depth of Earth. This circumstance & many others, which from time to time have occurred has convinced me that on putting in all Sprg. Crops (as the Season produces heavy & frequent rains, & the ground apt to bake) it would be best to plow harrow and sow in such squares as are proportioned to the size of the farms, & strength of the teams than to break the whole up first; unless repeated plowings is intended and can be given. The Plows finished breaking up the West pt. of field No. 5 at this place and were ordered into the Corn field to weed, and prepare that for Potatoes. Replanting Corn here (3 hands at the New grd.) and rolling the Oats & grass in the lower Meadow. At Dogue run—The Plows and Harrows were (as yesterday) weeding Corn, & preparing for the Planting of Potatoes—The other hands planting them, and when the Plows were overtaken replanted Corn. Began, yesterday, with the Carpenters and Cowpers to cut grass & make Hay and with Thomas Green & Mahony to frame the

lower floor of the Barn which is about. This day, after manuring in the same proportion which had been done for the Plants of Scarcity and for Carrots—I planted, adjoining the latter, 14 rows (the same as had been done of the other two) of Irish Potatoes, red sort, and whole—3 feet a part, & the sets 9 Inches asunder. And below these again in rows 3 feet a part I sowed 5 of lucern.